Title: To John Adams from Abbé Chalut, 13 September 1790
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John


				
					
					Paris 13. 7bre 1790
				
				Nous voila libres comme vous, notre cher et estimable ami, nous n’obeirons plus qu’aux lois, nous ne payerons plus que les impots que nous aurons consentis par nos representants librement elus. nous ne serons plus jugés dans les affaires criminelles que par des jurés. auriez vous cru en arrivant en france que cet etat où le despotisme regnoit depuis tant de siecles, deviendroit un état libre? tel est l’empire de La raison et de la philosophie. La lumiere a dissipé les tenebres. nous avons appris que nous étions des hommes, et que nous etions faits pour étre heureux. les prejugés politiques et religieux nous avoient abrutis et dans notre abrutissement nous avions perdu jusqu’au sentiment de notre qualité d’hommes. nous sommes retablis dans nos droits, c’est à nous à veiller à leur conservation. les Roix en sont les ennemis, la puissance seule de faire le bien ne leur suffit pas, ils veulent avoir celle de faire le mal, comme le dit j.j. Rousseau. le peuple ne veut et ne voudra jamais que son bien; on peut le tromper on peut l’égarer, mais quand on lui fait connoitre les erreurs et les ecarts il revient à la verité et à son bonheur. jusqu’aujourd’hui il a tendu constamment et ce courage à la liberté qu’on lui avoit ravie, il sçaura la conserver parce qu’il est armé, parce qu’il est instruit et qu’on l’instruit chaque jour. ce n’est plus le meme peuple que vous avez vù. c’est un peuple regeneré. il est resté bon dans cette regeneration, la haine de L’oppression et de la tirannie est profondement gravée dans son ame. ce sentiment sera l’egide de notre sainte constitution.il auroit été bien honteux pour nous, qu’après nos vœux et nos secours pour vous aider à conquerir une liberté que la cupidité et la tirannie vous avoient ravie, si nous n’avions pas voulu jouir des avantages precieux que nous vous avions procurés. vous avez été temoin des premiers pas que nous avons faits vers la liberté. la revolution étoit Commencée avant votre depart les papiers publics vous ont instruit de ses suites. la constitution touche à sa fin la guerre dont l’angleterre nous menace n’en suspendra pas les travaux, et les ressources pour la plus energique et rigoureuse defense ne nous manqueront manqueront pas. un peuple libre, comme vous sçavez par vous meme, est toujours puissant ses ennemis n’ont à esperer que la honte de l’entreprise et de la defaite. le guerre si elle a lieu, ne sera plus, comme autre fois, une guerre de ministre, de favori ou de Maitresse d’un Roi; elle sera vraiment nationale et une nation provoquée et offensée dans tous ses membres soutenir avec le courage l’heroisme et le succès de la liberté.nous nous occupons maintenant de l’établissement de nouvaux tribunaux de justice, l’assemblée nationale a aboli par un de ses decrets tous les parliments et les autres tribunaux subalternes dont les places etoient venales. le peuple nommera lui meme les juges pour six ans, ce tems  resolu  si le peuple est content de ceux qu’il avoit nommés, il les réelira de nouveau et tous les six ans la meme election aura lieu. le Roi n’aura que le droit de donner des ,  un refus de sa part devra étre motivé, et son motif sera jugé.vous nous avez dit plusieurs fois que si vous aviez à choisir entre un bon gouvernement et le jugement par les jurés, vous prefereriez ce dernier au premier, nous aurons l’un et l’autre et nous serons des Citoyens heureux comme vous.nous vous envoyons trois exemplaire de deux volumes des ouvrages posthumes de M. l’abbé de Mably. il y en a un pour vous, un pour M. jay et le troisieme pour M. Adams. il y a encore cinq volumes à paroitre, nous aurons soin de vous les faire parvenir à tous les trois à mesure qu’ils paroitrons. vous trouverez dans ces ouvrages le meme esprit, les memes principes que vous avez trouvés dans les premiers. m. l’abbé de Mably ne se dement point, il est toujours le meme, il a toujours eu pour guide la justice les droits de l’homme et le bonheur auquel la nature le destine, et vous verrez qu’il ne s’en est pas ecarté.nous n’ecrivons pas à MM. Adams et jay cette lettre, si vous voulez bien le permettre, leur sera commune. nous les assurons l’un et l’autre de l’estime et de l’amitié qu’ils nous ont inspirées, nous avons l’honneur d’être avec les memes sentiments / Monsieur et estimable ami / vos très humbles / et très obeissants serviteurs
				
					ChalutArnoux.
				
				
			